Case 2:18-cv-00086-SJF-AKT Document 42 Filed 09/30/19 Page 1 of 2 PageID #: 258



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DWAYNE J. SCOTT and DERELL J.                            Case No. 2:18-cv-00086-SJF-AKT
 MEYNARD, individually and on behalf of all
 others similarly situated,

        Plaintiffs,

                v.

 WHOLE FOODS MARKET GROUP, INC.

        Defendant.


               NOTICE OF DEFENDANT WHOLE FOODS MARKET
           GROUP, INC.’S MOTION FOR JUDGMENT ON THE PLEADINGS

       PLEASE TAKE NOTICE, that on a date and time to be set by the Court, Defendant

Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”), by and through its attorneys,

Hunton Andrews Kurth LLP, will move this Court to issue judgement on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure, as the Plaintiffs have failed to set forth

sufficient facts to establish a plausible claim under the New York Labor Laws that entitles them

to relief and, therefore, the Complaint should be dismissed with prejudice. Whole Foods will also

request that this Court order Plaintiffs’ counsel to show cause under Rule 11(b) as to why sanctions

should not be ordered against the Plaintiffs given the nature of Plaintiffs’ misrepresentations and

omissions before the Court.

       In support of its Motion, Whole Foods shall rely upon the Memorandum of Law served

herewith. Oral argument is respectfully requested in the event this Motion is opposed.


                                                ***
Case 2:18-cv-00086-SJF-AKT Document 42 Filed 09/30/19 Page 2 of 2 PageID #: 259



                                               DEFENDANT WHOLE FOODS MARKET
                                               GROUP, INC.

                                         By: /s/ Christopher M. Pardo
                                             Christopher M. Pardo (NY Bar No. 562802;
                                             admitted pro hac vice)
                                               cpardo@HuntonAK.com
                                             Anna L. Rothschild (pro hac vice forthcoming)
                                               arothschild@HuntonAK.com
                                             HUNTON ANDREWS KURTH LLP
                                             125 High Street, Suite 533
                                             Boston, MA 02110
                                             Tel: (617) 648-2759
 Dated: September 9, 2019                    Fax: (617) 433-5022



                                   CERTIFICATE OF SERVICE

         I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on September 9, 2019, the foregoing document was served by electronic mail only (per
the agreement of the parties) upon counsel for Plaintiffs as follows:

        Steven John Moser, Esq.
        Moser Employment Law
        3 School Street, Suite 207B
        Glen Cove, NY 11542
        smoser@moseremploymentlaw.com


                                                    /s/ Christopher M. Pardo
                                                    Christopher M. Pardo




                                               2
121738.0000014 EMF_US 76437635v1
